Citation Nr: 0816195	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1955 to April 1959.  The veteran died in October 
1988.  The appellant in this case is the veteran's surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied the appellant's claim of 
entitlement to service connection for the cause for the 
veteran's death under 38 U.S.C. § 1310.

In June 2007, the appellant testified before the undersigned 
Veterans Law Judge (VLJ), who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002) and who is rendering the determination in this 
case.

Issue not on appeal 

In the above-mentioned March 2004 rating decision, the RO 
denied the appellant's claim of entitlement to dependents' 
educational assistance.  The appellant has not, to the 
Board's knowledge, expressed dissatisfaction with that 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran died in October 1988 at the age of 55.  The 
death certificate establishes that the immediate cause of 
death was cardiopulmonary arrest.  Alcoholic liver disease 
was listed as the underlying cause of the veteran's death.

2.  At the time of his death the veteran had no service-
connected disabilities. 

3.  The competent medical evidence of record indicates that 
the veteran's polysubstance abuse is a result of his own 
willful misconduct.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  In essence, she contends that 
the veteran developed alcohol and drug dependence during 
military service which led to his alcoholic liver disease and 
ultimately resulted in his death. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the RO mailed the appellant a VCAA notice 
letter on September 20, 2003.  

Certain VCAA notice requirements may attach in the context of 
a cause of death claim.  See Hupp v. Nicholson, 21 Vet. App. 
342 (2007). Generally, section 5103(a) notice for a cause of 
death claim must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a death benefits claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a death benefits claim based on a condition not 
yet service-connected.  The content of the VCAA letter will 
depend upon the information provided in the claimant's 
application.

In this case service-connection was not in place for any 
disabilities suffered by the veteran and properly tailored 
notice need not have included items (1) and (2) as listed 
above.  With respect to Hupp element (3), the September 2003 
notice did not inform the appellant of the types of evidence 
needed to substantiate a death benefits  claim. Accordingly, 
prejudicial error must be presumed because of this Hupp 
notice defect and the burden to show that this error was not 
prejudicial lies with the Secretary.  

Notwithstanding the lack of Hupp element (3) notice in the 
September 2003 VCAA letter, the Board concludes that the 
appellant had actual knowledge of the elements specified by 
the Court in Hupp by virtue of the arguments she submitted in 
her March 2005 notice of disagreement (NOD).  Specifically, 
the appellant argued that "the armed forces was ultimately 
responsible for [the veteran's] death . . . before he had 
enlisted, [the veteran] was not a drinker or someone that 
used drugs.  When he was discharged, he had heroin and 
alcohol addictions."  See March 2005 NOD.  This demonstrates 
that the appellant was aware that the evidence would have to 
show that the veteran developed a disease or disability as a 
result of his military service which ultimately led to his 
death.  

Furthermore, at the beginning of the June 2007 hearing, the 
undersigned VLJ noted that the VA's duty to notify and assist 
was discussed during a pre-conference hearing.  During the 
hearing, the VLJ specifically asked if the appellant and her 
representative had "an understanding of the evidence 
necessary to substantiate the claim."  The appellant's 
representative provided an affirmative response.  See June 
2007 hearing transcript, page 2. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit addressed the 
question of how to apply the rule of prejudicial error when 
VA failed to provide adequate notice to the claimant.  That 
court held that demonstration of any of the following will 
show that the presumption of prejudice has been overcome: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. The 
Board finds that in this case, the appellant has actual 
knowledge of the needed evidence and information required to 
substantiate a death beneits claim based on a condition not 
yet service-connected.  Therefore, the presumption of 
prejudicial error has been rebutted.

With respect to the remaining VCAA notice elements, the RO 
informed the appellant of VA's duty to assist her in the 
development of her claim in the above-referenced September 
2003 letter.  Specifically, the appellant was advised that VA 
would assist her with obtaining "relevant Federal records, 
including service records, VA Medical Center records and 
records from other Federal agencies, such as the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the appellant that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private medical care providers, current or 
former employers, and other non-Federal government sources." 

The September 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original] 

The Board notes that the September 2003 VCAA notice letter 
from the RO did not inform the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO.  See 38 C.F.R. § 3.159(b) (2007).  As 
noted above, failure to provide pre-adjudicative notice of 
any of the VCAA elements is presumed to create prejudicial 
error.  See Sanders, supra.  In this case the evidence shows 
that the appellant had actual knowledge that she could submit 
additional evidence other than what was requested by the RO.  
As indicated above, the VA's duty to notify under the VCAA 
was discussed during the June 2007 pre-hearing conference 
where the appellant's representative acknowledged that they 
were aware of the requirements of the VCAA.  See June 2007 
hearing transcript, page 2.   Furthermore, any error to 
provide VCAA part 4 notice has not impacted the essential 
fairness of the adjudication as the appellant admitted that 
she had no further evidence to submit.  Id.  As such, the 
presumption of prejudicial error based on a failure to 
provide VCAA part 4 notice has been rebutted.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four notice requirements has been fully satisfied 
in this case, any error in not providing a single notice to 
the appellant covering all the requirements is harmless 
error.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. See 
Dingess/Hartman, supra.

In this case, the first two elements, (1) veteran status and 
(2) the veteran's death are not at issue.  The appellant's 
claim of entitlement to  service connection was denied based 
on element (3), a connection between a service connected 
disability and the cause of death.  As explained above, the 
appellant was aware of her obligations, and those of VA, with 
respect to this crucial element.  

Element (4), degree of disability, is meaningless in a death 
claim.  Notice requirements regarding element (5), effective 
date, are rendered moot as the appellant's claim of 
entitlement to service connection is being denied.  In other 
words, any lack advisement as to that element is harmless, 
because an effective date will not be assigned. 

In any event, the veteran received specific Dingess notice in 
a June 27, 2007 letter. 

The appellant's testimony at the June 2007 hearing, as well 
as the arguments she made in her March 2005 notice of 
disagreement, make it clear that she is aware of the law 
pertaining to this claim as well as her obligations to 
support her claim with evidence.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran]. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's certificate of death. 
 
The Board notes that in January 2004, the RO made an 
administrative determination that the veteran's service 
medical records (SMRs) were not available from the National 
Personnel Records Center (NPRC).  Under such circumstances, 
there is a heightened duty to search for medical information 
from alternative sources in order to reconstruct the SMRs.  
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony. Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  The Court has also held that VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile. Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  Despite numerous attempts by the RO, 
additional evidence regarding the veteran's complete military 
record was not located.  In a formal finding, the RO noted 
that the National Personnel Records Center reported that the 
veteran's service medical records had been destroyed in the 
1973 fire. The RO's actions constitute a "reasonably 
exhaustive search" of all available options.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  The RO has satisfied 
the duty to assist the veteran through its actions. See also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992). The Board notes that 
the duty to assist is not always a one-way street. If the 
appellant wants help, she cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim. 
She exercised the option of a personal hearing and was 
afforded one in June 2007 as detailed in the Introduction. 

Factual background

As noted above, the veteran's service medical records were 
destroyed in a fire at the NPRC in 1973.  The medical records 
associated with the veteran's claims file indicate that he 
began seeking treatment for his polysubstance abuse in 
October 1975.  

In January 1981 the veteran filed a claim for non service-
connected pension benefits for polysubstance abuse, a nervous 
condition, hammertoes, flat feet, a left inguinal hernia, a 
left knee injury, left finger fracture residuals and a lower 
back condition.  In April 1981 he limited his claim to non 
service-connected pension benefits for a narcotic addiction 
and a bilateral foot deformity. 

In an August 1981 rating decision, the RO granted non 
service-connected pension benefits for left medical 
meniscectomy and bilateral hallux valgus.  A 10 percent 
disability was assigned for each condition.  The same 
decision also denied the veteran's narcotic addiction claim 
on the basis that the disability was the result of his own 
willful misconduct.  The veteran did not appeal this 
decision. 

In April 1982 the veteran attempted to reopen his claim for 
polysubstance abuse.  He stated:  "I believe I should be 
service-connected for these reasons: 1) harassment from 
supervisors; 2) mistreatment for addiction; 3) unable to be 
with new wife, [and]; 4) discrimination due to ethnic 
background."  In a May 1982 letter, the RO told the veteran 
that VA does not consider drug addiction to be a disability.  
It is not apparent that the veteran pursued his claim.  This 
is essentially the argument that the appellant is currently 
advancing to support her claim for service connection for the 
cause of the veteran's death. 

In April 2003 the appellant submitted an application for VA 
compensation benefits, seeking service connection for the 
cause of the veteran's death.  In her March 2005 notice of 
disagreement (NOD) the appellant stated that "I feel that 
[the veteran's] service in the Armed Forces was ultimately 
responsible for his death.  The reason I feel this way is 
that before he had enlisted, he was not a drinker or someone 
that used drugs.  When he was discharged, he had heroin and 
alcohol addictions." 

In the appellant's June 2007 hearing, the undersigned VLJ 
asked the appellant: "So the basis of your claim is that you 
feel that [the veteran's] drug abuse began in service and 
that's what led to his death so it should be service-
connected?"  The appellant responded in the affirmative, she 
further stated prior to joining the military the veteran did 
not have a drug or alcohol problem but once he returned from 
active duty he was addicted to multiple substances.  See June 
2007 hearing transcript, pages 5, 6, 8. 

Relevant law and regulations 

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death. A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability. See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).
The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a). The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. See 38 C.F.R. § 3.312(b).

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Willful misconduct and abuse of drugs

The law and regulations provide that no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs. See 38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2007).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action. It involves deliberate 
or intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences. A mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct. 38 C.F.R. § 3.1(n) 
(2007).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990. See 
38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.1(n), 
3.301 (2007).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990. 
See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310 (2007); see also Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).

Analysis 

After a careful review of the evidence, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  The veteran died in October 1988, nearly 30 
years after his discharge from active duty.  As indicated on 
the death certificate, the cause of death was cardiopulmonary 
arrest due to or as a result of hedato-renal syndrome.  
Alcoholic liver disease is listed as the underlying cause of 
the veteran's death.

As previously noted, the appellant contends that the 
veteran's military service caused his polysubstance abuse 
which led to his death.  As an initial matter the Board notes 
that the appellant does not allege that the veteran's 
polysubstance abuse was related to a service-connected 
disability.  In fact, at the time of his death, the veteran 
was not service-connected for any diseases or disabilities.  

The evidence does not show and the appellant also does not 
argue that the veteran's polysubstance abuse is proximately 
due to or the result of a disease or injury the veteran 
sustained during service or the result of a psychiatric 
disability.  See March 2005 NOD; see also June 2007 hearing 
transcript, page 5-6.  There is no evidence of record 
relating a cardiovascular disease or disability, or renal 
disease or disability to the veteran's military service and 
the appellant does not allege as much.  Instead, she argues 
that the veteran's drug abuse began in service and led to his 
death therefore should be service-connected.  See June 2007 
hearing transcript, page 6.  

The Board notes that the appellant's contentions are similar 
to arguments made by the veteran in April 1982.  While 
seeking entitlement to service connection for drug addiction, 
the veteran stated that his drug abuse began as a result of 
"stress and mistreatment" during service.  He did not state 
that his addictions were an attempt to self-medicate a 
psychiatric disability or an injury.  Moreover, there is 
nothing in the veteran's medical records or elsewhere in the 
claims folder which even remotely suggests that this is the 
case.  

As noted in the law and regulations section above, VA 
regulations provide that alcohol and drug abuse, unless they 
are a "secondary result" of an "organic disease or 
disability," are considered to be "willful misconduct." 
 See 38 C.F.R. §§ 3.301(c)(3), 3.310.  Since the appellant is 
not arguing that the veteran's polysubstance abuse was 
secondary to an organic disease or disability from service, 
and the evidence of record does not suggest as much, the 
Board need not consider the veteran's polysubstance abuse on 
a secondary basis any further.  

In the absence of competent evidence showing that the 
veteran's polysubstance abuse is secondary to a service-
connected disease or disability it is deemed to be the result 
of his own willful misconduct.  See 38 U.S.C.A. § 1131 (West 
2002).  As amended, 38 U.S.C.A. § 1131 (West 2002) provides 
that "no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs." While these statutory amendments only 
apply to claims filed after October 31, 1990, the appellant 
filed her claim in April 2003.  See OBRA, § 8052(b).  
Accordingly, since the veteran does not have any service-
connected disabilities which resulted in substance abuse, 
service connection for polysubstance abuse cannot be granted.  
38 C.F.R. § 3.301(C)(3); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Although the Board is sympathetic with the appellant's loss 
of her husband, absent evidence of a service-connected 
disability or an in-service injury or disease, there is no 
basis to award service connection for substance abuse and 
therefore no basis upon which to award service connection for 
the cause of the veteran's death.  Here, the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
and therefore the claim must be denied.

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
cause of death.  The benefit sought on appeal is accordingly 
denied.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  The appeal is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


